                                                                                          USDC SDNY
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                                                          DOC #:
                                                                                          DATE FILED: 11/12/2019

                                                                           MEMORANDUM ENDORSED
JAMES E. JOHNSON
Corporation Counsel
                                               THE CITY OF NEW YORK                                      OMAR J. SIDDIQI
                                                                                                              Senior Counsel
                                             LAW DEPARTMENT                                            Phone: (212) 356-2345
                                                                                                         Fax: (212) 356-3509
                                                  100 CHURCH STREET                                    osiddiqi@law.nyc.gov
                                                  NEW YORK, NY 10007

                                                                               November 4, 2019
        BY ECF
        Honorable Gregory H. Woods
        United States District Judge, Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street, Room 2260
        New York, New York 10007
                       Re:   Christopher Sanchez v. Dr. Raul Ramos, et al.
                             19-CV-7064 (GHW)

        Your Honor:

                        I am the attorney in the Office of the Corporation Counsel of the City of New
        York, assigned to the defense of the above matters. 1 This Office writes to respectfully request a
        thirty (30) day enlargement of time, from November 4, 2019 until December 4, 2019, to respond
        to the Court’s Valentin Order dated September 3, 2019. This is the first of such a request. This
        application is made without plaintiff’s consent, as plaintiff, who appears pro se, is incarcerated
        and thus, cannot be reached expeditiously.

                       Broadly and liberally construing the allegations in the First Amended Complaint,
        plaintiff appears to allege that on June 24, 2019, his constitutional rights were violated when he
        was transported to attend a court hearing in Manhattan. Defendant City of New York waived
        service on November 4, 2019. Pursuant to the Court’s September 3, 2019 Valentin Order, this
        Office was directed to ascertain the full name and service address of the “ESU John Doe
        Captain,” who was allegedly involved in the June 24, 2019 incident alleged in plaintiff’s
        Complaint. See Dkt. No. 7.

                        To date, this Office has been working with the Department of Correction to
        request documents from the correctional facility where plaintiff was incarcerated on the date of
        the incident, North Infirmary Command, and the Department of Correction’s Emergency
        Services Unit, in order to identify the individual named as “ESU John Doe Captain.”
        Specifically, the following documents were requested: legal schedule for the date of the alleged
        incident; any use of force report for the alleged incident; any use of force investigation file for

        1
         This case has been assigned to Assistant Corporation Counsel Stefano Pérez, who is presently awaiting
        admission to the Bar and is handling this matter under supervision. Mr. Pérez may be reached directly at
        212-356-2381, or by email at sperez@law.nyc.gov
 the alleged incident; clinic logbook for the date of the alleged incident; and any injury to inmate
 report involving plaintiff for the date of the alleged incident. This Office has not received any of
 the requested documents to date. Upon receipt of the requested documents, this Office
 will continue to work with the Department of Correction in order to determine the
 identities and service addresses of the of the “ESU John Doe Captain.” Once identified, the
 Department of Correction will waive service for the defendants who are alleged to have been
 involved in the underlying incident.

               A thirty (30) day enlargement of time, from November 4, 2019 until December 4,
 2019 to respond to the Court’s Valentin Order will allow this Office to obtain and review
 the relevant documents from the Department of Corrections necessary to provide a thorough
 and complete response to the Court and to plaintiff.




                 Thank you for your consideration herein.

                                                                  Respectfully submitted,


                                                                  S/ Omar J. Siddiqi____________
                                                                  Omar J. Siddiqi
                                                                  Senior Counsel
                                                                  Special Federal Litigation Division
        BY FIRST-CLASS MAIL
 To:    Christopher Sanchez
        Plaintiff Pro Se
        DIN: 19-A-3885
        Downstate Correctional Facility
        121 Red Schoolhouse Road
        P.O. Box F
        Fishkill, New York 12524


 Application granted. The deadline for Defendant to respond to the Court’s Valentin Order, Dkt No. 7, is extended until
 December 4, 2019.

 The Clerk of Court is directed to terminate the motion pending at Dkt No. 15.

SO ORDERED.
                                                                       _____________________________________
Dated: November 12, 2019                                                      GREGORY H. WOODS
New York, New York                                                           United States District Judge




                                                     2
